Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US PGPUB 2016/0109973 hereinafter referenced as Kim in view of Seo et al., US PGPUB 2014/0015743 hereinafter referenced as Seo.




As to claim 1, Kim discloses a method, performed by an electronic device, of performing an operation based on bending, the method comprising: sensing bending that deforms a shape of a display of the electronic device (sensor 120, fig. 1; wherein the sensor configured to determine a folding state of each of the plurality of display areas);
determining a first region, from which the bending is sensed, from among regions of the display (divide flexible display into plurality of areas based on detected bending, S1320, fig. 13);
selecting an object indicated by the first region from at least one object displayed on the display (e.g. selecting one of images on display areas 930, 941 and 942, fig. 9C); and
performing an operation on the selected object (wherein the display apparatus differently controls transparency and a rendering state of each of the plurality of areas).
Kim does not specifically disclose selecting a particular object displayed on one of the plurality of areas based on the folding state; and 
wherein the first region corresponds to a corner of the display, and wherein the performing the operation on the selected object further comprises;
displaying information related to the operation on forward-facing display area faced forward by bending the display of the electronic device.
However, in the same endeavor, Seo discloses selecting a particular object displayed on one of the plurality of areas based on the folding state (e.g. selecting particular area of the reproduction content to pause, fig. 34);
wherein the first region corresponds to a corner of the display (e.g. the corner of screen 340 where it bends, fig. 34), and 
wherein the performing the operation on the selected object further comprises: displaying information related to the operation on forward-facing display area faced forward by bending the display of the electronic device (as shown in fig. 34, If the pause function is performed, an object 341 indicating a pause state may be displayed on the screen 340).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Seo’s bending controlling method in order to control displayed objects with intention of controlling the device performance efficiently.

As to claim 8, Kim discloses an electronic device for performing an operation based on bending, the electronic device comprising: a display (display 110, fig. 6);
a memory storing one or more instructions (e.g. memories 131 and 132, fig. 6); and
at least one processor configured to execute the one or more instructions stored in the memory (e.g. main CPU 133, fig. 6), 
wherein the at least one processor is configured to execute the one or more instructions to: sense bending that deforms a shape of the display ([0052] the controller 130 determines a viewable area from among the display areas divided based on the bending characteristics detected by the sensor 120); 
determine a first region, from which the bending is sensed, from among regions of the display (divide flexible display into plurality of areas based on detected bending, S1320, fig. 13); 
select an object indicated by the first region from at least one object displayed on the display (e.g. selecting one of images on display areas 930, 941 and 942, fig. 9C); 
perform an operation on the selected object (wherein the display apparatus differently controls transparency and a rendering state of each of the plurality of areas).
Kim does not specifically disclose selecting a particular object displayed on one of the plurality of areas based on the folding state; and 
wherein the first region corresponds to a corner of the display, and wherein the performing the operation on the selected object further comprises;
displaying information related to the operation on forward-facing display area faced forward by bending the display of the electronic device.
However, in the same endeavor, Seo discloses selecting a particular object displayed on one of the plurality of areas based on the folding state (e.g. selecting particular area of the reproduction content to pause, fig. 34);
wherein the first region corresponds to a corner of the display (e.g. the corner of screen 340 where it bends, fig. 34), and 
wherein the performing the operation on the selected object further comprises: displaying information related to the operation on forward-facing display area faced forward by bending the display of the electronic device (as shown in fig. 34, If the pause function is performed, an object 341 indicating a pause state may be displayed on the screen 340).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kim to further include Seo’s bending controlling method in order to control displayed objects with intention of controlling the device performance efficiently.

As to claim 2, the combination of Kim and Seo discloses the method of claim 1. The combination further discloses the first region is determined to be a bending-sensed portion of the display (Kim, [0056] the controller 130 may detect a bending line based on a change in distribution of resistance values output from the bend sensor of the sensor 120 or distribution of pressure detected by the pressure sensor).

As to claim 3, the combination of Kim and Seo discloses the method of claim 1. The combination further discloses the performing of the operation on the selected object comprises: determining the operation corresponding to the first region (Kim, e.g. selecting one of images on display areas 930, 941 and 942, fig. 9C); and performing the determined operation on the selected object (Kim, wherein the display apparatus differently controls transparency and a rendering state of each of the plurality of areas).

As to claim 4, the combination of Kim and Seo discloses the method of claim 1. The combination further discloses the performing of the operation on the selected object comprises: determining an application related to the selected object; and performing the operation on the selected object, based on the determined application (Seo, [0016] The first layout may be displayed on an entire display area of the display, and the second layout may be a layout in which execution screens of a plurality of different applications are displayed on display areas, respectively).

As to claim 5, the combination of Kim and Seo discloses the method of claim 4. The combination further discloses the application related to the selected object is determined to be one of: a currently running application; an application selected from a plurality of applications according to a user input; and an application represented by an application icon corresponding to the selected object (Seo, [0285] The user may select an object on the screen 380 while the clip board area 381 is displayed, and may copy the object into the clip board area 381).

As to claim 6, the combination of Kim and Seo discloses the method of claim 4. The combination further disclose the operation performed on the selected object, based on the determined application, is one of: an operation of adding a memo generated based on the selected object to an app diary regarding the determined application; and an operation of retrieving a memo from the app diary, based on the selected object (Seo, [0267] The user may take notes on the quick memo area 351 by drawing a picture or writing characters with a certain object such as a user's finger or a touch pen).

As to claim 7, the combination of Kim and Seo discloses the method of claim 4. The combination further disclose the performing of the operation on the selected object further comprises setting, by the determined application, the operation to be performed on the selected object, and an operation condition for the operation, and wherein, when the set operation condition is satisfied after the operation condition is set, the set operation is performed on the selected object, by the determined application (Seo, [0068] the operation matched with the bending and hold gesture and the operation matched with the bending and flat gesture may be set to perform different functions).

As to claim 9, the combination of Kim and Seo discloses the electronics device of claim 8. The combination further discloses the first region is determined to be a bending-sensed portion of the display (Kim, [0056] the controller 130 may detect a bending line based on a change in distribution of resistance values output from the bend sensor of the sensor 120 or distribution of pressure detected by the pressure sensor).

As to claim 10, the combination of Kim and Seo discloses the electronics device of claim 8. The combination further discloses the at least one processor is further configured to execute the one or more instructions to: determine an operation corresponding to the first region (Kim, e.g. selecting one of images on display areas 930, 941 and 942, fig. 9C); and performing the determined operation on the selected object (Kim, wherein the display apparatus differently controls transparency and a rendering state of each of the plurality of areas).

As to claim 11, the combination of Kim and Seo discloses the electronics device of claim 8. The combination further disclose the at least one processor is further configured to execute the one or more instructions to: determine an application related to the selected object, and perform the operation on the selected object, based on the determined application (Seo, [0016] The first layout may be displayed on an entire display area of the display, and the second layout may be a layout in which execution screens of a plurality of different applications are displayed on display areas, respectively).

As to claim 12, the combination of Kim and Seo discloses the electronics device of claim 11. The combination further discloses the application related to the selected object is determined to be one of: a currently running application; an application selected from a plurality of applications according to a user input; and an application represented by an application icon corresponding to the selected object.

As to claim 13, the combination of Kim and Seo discloses the electronics device of claim 11. The combination further disclose the operation performed on the selected object, based on the determined application, is one of: an operation of adding a memo generated based on the selected object to an app diary regarding the determined application; and an operation of retrieving a memo from the app diary, based on the selected object (Seo, [0285] The user may select an object on the screen 380 while the clip board area 381 is displayed, and may copy the object into the clip board area 381).

As to claim 14, the combination of Kim and Seo discloses the electronics device of claim 11. The combination further disclose the at least one processor is further configured to execute the one or more instructions to set, by the determined application, the operation to be performed on the selected object, and an operation condition for the operation, and wherein, when the set operation condition is satisfied after the operation condition is set, the set operation is performed on the selected object, by the determined application (Seo, [0068] the operation matched with the bending and hold gesture and the operation matched with the bending and flat gesture may be set to perform different functions).

As to claim 15, the combination of Kim and Seo further disclose computer program product comprising a non- transitory computer-readable recording medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control to perform the method of claim 1 (Kim, [0198] For example, a non-transitory computer readable medium storing a program which detects bending of the display; and divides the display into a plurality of areas based on the detected bending and differently controls transparency and a rendering state of each area may be provided).

16. (Cancelled)

	17. (Cancelled)

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al., US PGPUB 20160026219 discloses an arrangement, the controller 180 can convert the flexible display unit 151 into a deactivated state from an activated state, neither information nor graphic image is output to the flexible display unit 151. On the contrary, in the activated state of the flexible display unit 151, different screen information is output to the flexible display unit 151, under control of the controller 180.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
12/13/2022